           Case 1:18-cv-00007-TSC Document 35 Filed 05/26/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
CITIZENS FOR RESPONSIBILITY               )
AND ETHICS IN WASHINGTON,                 )
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )       Civil Action No. 18-cv-007 (TSC)
                                          )
                                          )
UNITED STATES DEPARTMENT OF               )
JUSTICE,                                  )
                                          )
              Defendant.                  )
                                          )


                                         ORDER

       For the reasons stated in the accompanying memorandum opinion, Defendant’s motion

for summary judgment (ECF No. 25) will be GRANTED and Plaintiff’s cross-motion for partial

summary judgment (ECF No. 27) will be DENIED.



Date: May 26, 2020

                                                        Tanya S. Chutkan
                                                        TANYA S. CHUTKAN
                                                        United States District Judge




                                              1
